COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Appellate case name:     Brian Duane Noel v. Oakbend Medical Center

Appellate case number:   01-21-00206-CV

Trial court case number: 19-DCV-265821

Trial court:             458th District Court of Fort Bend County

       Appellant Brian Duane Noel has filed a motion to extend time to file a motion for en banc
reconsideration. The motion is denied.
       It is so ORDERED.

Justice’s signature: /s/ Gordon Goodman
                     Acting individually

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.


Date: September 20, 2022